OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08448 Pioneer Emerging Markets Fund (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: November 30 Date of reporting period: August 31, 2012 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5under the Investment Company Act of 1940 (17 CFR 270.30b-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Emerging Markets Fund Schedule of Investments 8/31/13 Shares S&P/Moody's Ratings (unaudited) Value PREFERRED STOCKS - 2.1% Energy - 0.7% Integrated Oil & Gas - 0.7% Petroleo Brasileiro SA $ Total Energy $ Materials - 0.4% Steel - 0.4% Bradespar SA $ Total Materials $ Food & Staples Retailing - 1.0% Hypermarkets & Super Centers - 1.0% Cia Brasileira de Distribuicao Grupo Pao de Acucar $ Total Food & Staples Retailing $ TOTAL PREFERRED STOCKS (Cost $5,955,434) $ COMMON STOCKS - 97.5% Energy - 10.0% Oil & Gas Equipment & Services - 0.5% Saipem S.p.A. $ Integrated Oil & Gas - 7.4% China Petroleum & Chemical Corp. $ Gazprom OAO (A.D.R.) Lukoil OAO (A.D.R.) PetroChina Co., Ltd. PTT PCL Rosneft OAO (G.D.R.) $ Oil & Gas Exploration & Production - 1.3% Kunlun Energy Co., Ltd. $ Pacific Rubiales Energy Corp. $ Oil & Gas Refining & Marketing - 0.5% Reliance Industries, Ltd. $ Coal & Consumable Fuels - 0.3% China Coal Energy Co, Ltd. $ Total Energy $ Materials - 8.6% Fertilizers & Agricultural Chemicals - 0.7% Taiwan Fertilizer Co., Ltd. $ Construction Materials - 0.9% Anhui Conch Cement Co, Ltd. $ Cemex SAB de CV * $ Diversified Metals & Mining - 2.6% Glencore Xstrata Plc $ Glencore Xstrata Plc Grupo Mexico SAB de CV Jiangxi Copper Co., Ltd. MMC Norilsk Nickel OJSC (A.D.R.) $ Steel - 4.4% POSCO $ Severstal OAO (G.D.R.) Ternium SA (A.D.R.) Vale SA (A.D.R.) $ Total Materials $ Capital Goods - 8.8% Aerospace & Defense - 0.5% Embraer SA (A.D.R.) $ Construction & Engineering - 5.3% Astaldi S.p.A. $ China Communications Construction Co., Ltd. China Railway Construction Corp., Ltd. Grana y Montero SA (A.D.R.) * Samsung Engineering Co., Ltd. Sinopec Engineering Group Co., Ltd. (144A) * $ Electrical Components & Equipment - 0.4% Sumitomo Electric Industries, Ltd. $ Heavy Electrical Equipment - 0.1% Bharat Heavy Electricals, Ltd. $ Industrial Conglomerates - 0.8% Bidvest Group, Ltd. $ Construction & Farm Machinery & Heavy Trucks - 1.4% CSR Corp., Ltd. * $ Hyundai Heavy Industries Co., Ltd. $ Trading Companies & Distributors - 0.3% Noble Group, Ltd. $ Total Capital Goods $ Transportation - 3.9% Airlines - 1.6% Copa Holdings SA $ Marine - 0.4% China Shipping Container Lines Co, Ltd. * $ Railroads - 0.4% East Japan Railway Co. $ Highways & Railtracks - 1.5% Arteris SA $ OHL Mexico SAB de CV * $ Total Transportation $ Automobiles & Components - 5.3% Auto Parts & Equipment - 0.8% Hyundai Mobis $ Automobile Manufacturers - 4.5% Hyundai Motor Co. $ Isuzu Motors, Ltd. Mahindra & Mahindra, Ltd. Tata Motors, Ltd. $ Total Automobiles & Components $ Consumer Durables & Apparel - 1.7% Leisure Products - 0.3% Goodbaby International Holdings, Ltd. $ Apparel, Accessories & Luxury Goods - 0.4% The Swatch Group AG $ Footwear - 1.0% Anta Sports Products, Ltd. $ Total Consumer Durables & Apparel $ Consumer Services - 2.0% Casinos & Gaming - 0.6% SJM Holdings, Ltd. $ Restaurants - 1.4% Yum! Brands, Inc. $ Total Consumer Services $ Retailing - 1.4% Department Stores - 1.0% Woolworths Holdings, Ltd. $ General Merchandise Stores - 0.4% Ryohin Keikaku Co, Ltd. $ Total Retailing $ Food & Staples Retailing - 2.0% Food Retail - 1.5% Magnit OJSC $ Hypermarkets & Super Centers - 0.5% Cencosud SA $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 0.8% Agricultural Products - 0.3% Golden Agri-Resources, Ltd. $ Tobacco - 0.5% KT&G Corp. $ Total Food, Beverage & Tobacco $ Household & Personal Products - 0.3% Personal Products - 0.3% Able C&C Co., Ltd. $ Total Household & Personal Products $ Banks - 17.7% Diversified Banks - 17.7% Aozora Bank, Ltd. $ Banco Santander Brasil SA (A.D.R.) Bank Mandiri Persero Tbk PT Bank Rakyat Indonesia Persero Tbk PT China Construction Bank Corp. China Minsheng Banking Corp, Ltd. ICICI Bank, Ltd. Industrial & Commercial Bank of China, Ltd. Itau Unibanco Holding SA (A.D.R.) Kasikornbank PCL KB Financial Group, Inc. Malayan Banking Bhd Mega Financial Holding Co., Ltd. Philippine National Bank * Sberbank of Russia (A.D.R.) Siam Commercial Bank PCL Turkiye Halk Bankasi AS $ Total Banks $ Diversified Financials - 4.7% Other Diversified Financial Services - 1.5% FirstRand, Ltd. $ Grupo BTG Pactual * $ Multi-Sector Holdings - 0.6% First Pacific Co., Ltd. $ Investment Banking & Brokerage - 2.6% CITIC Securities Co., Ltd. $ Haitong Securities Co., Ltd. Yuanta Financial Holding Co., Ltd. $ Total Diversified Financials $ Insurance - 1.0% Life & Health Insurance - 1.0% China Life Insurance Co., Ltd. $ Total Insurance $ Real Estate - 2.7% Diversified REIT's - 0.3% Mexico Real Estate Management SA de CV (144A) $ Real Estate Development - 2.4% China Overseas Land & Investment, Ltd. $ Country Garden Holdings Co., Ltd. $ Total Real Estate $ Software & Services - 5.1% Internet Software & Services - 3.5% Tencent Holdings, Ltd. $ Yandex NV * $ IT Consulting & Other Services - 1.6% China ITS Holdings Co., Ltd. * $ Infosys, Ltd. (A.D.R.) Tata Consultancy Services, Ltd. $ Total Software & Services $ Technology Hardware & Equipment - 4.1% Computer Hardware - 0.5% Wistron Corp. $ Electronic Manufacturing Services - 3.6% Hon Hai Precision Industry Co., Ltd. * $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 7.1% Semiconductors - 7.1% Samsung Electronics Co., Ltd. $ SK Hynix, Inc. Taiwan Semiconductor Manufacturing Co., Ltd. (A.D.R.) $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 6.8% Wireless Telecommunication Services - 6.8% Millicom International Cellular SA $ Orascom Telecom Holding SAE (G.D.R.) * Turkcell Iletisim Hizmetleri AS * $ Total Telecommunication Services $ Utilities - 3.5% Electric Utilities - 2.6% Enersis SA (A.D.R.) $ Korea Electric Power Corp. * Tenaga Nasional Bhd $ Independent Power Producers & Energy Traders - 0.9% Huaneng Power International, Inc. $ NTPC, Ltd. $ Total Utilities $ TOTAL COMMON STOCKS (Cost $241,618,527) $ Principal Amount ($) CORPORATE BONDS - 0.1% Household & Personal Products - 0.1% Personal Products - 0.1% BRL NR/NR Hypermarcas SA, 11.3%, 10/15/18 (c) $ BRL NR/NR Hypermarcas SA, 3.0%, 10/15/15 (c) $ Total Household & Personal Products $ TOTAL CORPORATE BONDS (Cost $635,731) $ Shares RIGHTS / WARRANTS - 0.0%† Household & Personal Products - 0.0%† Personal Products - 0.0% Hypermarcas SA, 10/15/15 (c) $ 0 Total Household & Personal Products $ 0 TOTAL RIGHTS / WARRANTS (Cost $0) $ 0 TOTAL INVESTMENT IN SECURITIES - 99.7% $ (Cost $248,209,692) (a) (b) OTHER ASSETS & LIABILITIES - 0.3% $ TOTAL NET ASSETS - 100.0% $ † Amount rounds to less than 0.1%. * Non-income producing security. NR Not rated by either S&P or Moody's. (A.D.R.) American Depositary Receipts. (G.D.R.) Global Depositary Receipts. (144A) Security is exempt from registration under Rule 144A of the Securities Act of 1933.Such securities may be resold normally to qualified institutional buyers in a transaction exempt from registration.At August 31, 2013, the value of these securities amounted to $1,561,772 or 0.7% of total net assets. (a) At August 31, 2013, the net unrealized gain on investments based on cost for federal income tax purposes of $250,627,765 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized depreciation (b) Distributions of investments by country of issue (excluding temporary cash investments) as a percentage of total investment in securities, is as follows: South Korea 14.6% China 14.4% Taiwan 8.8% Russia 8.8% Brazil 8.8% Cayman Islands 5.9% India 5.2% Luxembourg 3.7% Egypt 3.4% Italy 3.1% South Africa 2.6% Mexico 2.5% Japan 2.0% Thailand 1.8% Malaysia 1.8% Bermuda 1.6% Panama 1.6% Hong Kong 1.5% Chile 1.4% United States 1.4% Netherlands 1.1% Other (individually less than 1%) 4.0% 100.0% (c) Security is valued using fair value methods (other than prices supplied by independent pricing services). NOTE: Principal amounts are denominated in U.S. Dollars unless otherwise noted: BRL Brazilian Real Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services) as Level 3. The following is a summary of the inputs used as of August 31, 2013, in valuing the Fund's investments: Level 1 Level2 Level3 Total Preferred Stocks $ $
